      Case 2:19-cr-00760-TJH Document 1 Filed 12/17/19 Page 1 of 4 Page ID #:1




 1                                                                             :._    ~+a
                                                                 -C      cs
                                                                         i''1 C'i
                                                                 f~      ~r ~y        ~@
 2                                                                       -
                                                                         , ~          v
                                                                      ~~i;s          ~
 3

 4                                                              ~     ~,~=-f
                                                                         v~;~7.,
                                                                      ~-,.~
                                                                      .-~ 1:
                                                                      '
                                                                      "
                                                                                     ~



 5                                                                                   :.

 6                                                                       ~ Vf        ,^a

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,              CR NS~. g ~ ~ ~     ~~                     '-
                                                  1
11             Plaintiff,                   I N F 0 R M A T I O N

12             v.                           [18 U.S.C. § 152(2): False Oaths
                                            in Bankruptcy]
13   ZAMIR SIDDIQI,

14             Defendant.

15

16        The United States Attorney charges:

17                              [18 U.S.C. § 152(2)]

18   A.   INTRODUCTORY ALLEGATIONS

19        At times relevant to this Information:

20        Defendant ZAMIR SIDDIQI

21        1.   Defendant ZAMIR SIDDIQI was an investment advisor who

22   resided in Los Angeles County, within the Central District of

23   California.

24        Bankruptcy Proceedings Generally

25        2.   A bankruptcy case was commenced by the filing of a petition

26   in Bankruptcy Court.    The person seeking relief from debts was

27   referred to as the `debtor."

28        3.   The filing of the petition created a `bankruptcy estate"
      Case 2:19-cr-00760-TJH Document 1 Filed 12/17/19 Page 2 of 4 Page ID #:2




 1   consisting of all property in which the debtor had an ownership

 2   interest at the time the petition was filed, including proceeds,

 3   rents, and profits from such property.       The ~~bankruptcy estate" was

 4   administered by a court-appointed trustee.

 5         4.     A debtor had certain duties after filing for bankruptcy.

 6   The debtor was required to file promptly a list of creditors, a

 7   schedule of assets and liabilities, a schedule of current income and

 8   expenses, and a statement of the debtor's financial affairs.          All the

 9   property owned or controlled by the debtor had to be disclosed in

10   these schedules and in the statements of financial affairs, even if

11   the debtor was uncertain as to whether it was property of the

12   "bankruptcy estate."     The schedules were required to be signed under

13   penalty of perjury.     The debtor's duty to disclose all assets

14   continued for the duration of the bankruptcy proceeding and required,

15   when necessary, the filing of amended schedules.

16         5.     Pursuant to Title 11, United States Code, Section 341(a), a

17   debtor in a bankruptcy proceeding was also required to submit to

18   questioning under oath by the trustee and creditors concerning the

19   debtor's assets, liabilities, and financial affairs ("Section 341

20   meeting of creditors").

21         6.     If the debtor in a Chapter 7 bankruptcy proceeding

22   successfully completed the bankruptcy process, the debtor would, with

23   a few limited exceptions, obtain a permanent discharge from most past

24   debts.     The discharge operated as an injunction that prevented the

25   debtor's creditors from attempting to collect from the debtor or the

26   ~~bankruptcy estate" on debts incurred by the debtor before the filing

27   of the petition.

28   ///

                                           F
      Case 2:19-cr-00760-TJH Document 1 Filed 12/17/19 Page 3 of 4 Page ID #:3




 1        Defendant's Bankruptcy Proceedings

 2        7.    On or about December 9, 2013, defendant SIDDIQI filed and

 3   caused to be filed in the United States Bankruptcy Court for the

 4   Central District of California a petition under Chapter 7 of the

 5   Bankruptcy Code that was assigned the case name In re: Zamir Siddigi

 6   and the case number 2:13-bk-38958-RK (the "Siddigi Bankruptcy").            On

 7   or about December 9, 2013, defendant SIDDIQI also filed and caused to

 8   be filed the required schedules and statement of financial affairs,

 9   which defendant SIDDIQI had executed under penalty of perjury on or

10   about December 8, 2013.     In Schedule B (Personal Property), defendant

11   SIDDIQI failed to disclose his ownership interest in Lagoon CCP, LLC

12   (~~Lagoon").

13        8.    On or about December 9, 2013, a trustee (the "Chapter 7

14   Trustee") was appointed by the Court to administer the bankruptcy

15   estate.

16        9.    On or about February 10, 2014, defendant SIDDIQI appeared

17   for, and testified under oath at, a Section 341 meeting of creditors.

18        10.   On or about April 17, 2014, defendant SIDDIQI filed and

19   caused to be filed amended schedules and an amended statement of

20   financial affairs in the Siddigi Bankruptcy.       Defendant SIDDIQI did

21   not amend Schedule B, and did not otherwise disclose his interest in

22   Lagoon or the proceeds he had obtained on or after December 13, 2013,

23   from selling that interest.

24        11.   On or about September 16, 2014, the Court entered a

25   discharge in the Siddigi Bankruptcy.

26        12.   On or about November 25, 2014, the Chapter 7 Trustee filed

27   a complaint in case name and number, Howard M. Ehrenberg v. Zamir

28   Siddiqi, 2:14-ap-01767-RK, to revoke the discharge of defendant

                                           3
      Case 2:19-cr-00760-TJH Document 1 Filed 12/17/19 Page 4 of 4 Page ID #:4




 1   SIDDIQI that had been entered in the Siddigi Bankruptcy.             On or about

 2   March 5, 2015, the discharge that had been entered in the Siddiqi

 3   Bankruptcy was revoked.

 4   B.   FALSE OATH IN BANKRUPTCY

 5        13.   On or about February 10, 2014, within the Central District

 6   of California, defendant SIDDIQI knowingly and fraudulently made and

 7   caused to be made a false oath and account, in and in relation to a

 8   case under Title 11, namely, In re: Zamir Siddiqi, case number 2:13-

 9   bk-38958-RK, by stating orally, under oath the following: In response

10   to the question regarding his bankruptcy papers, "Did you list all of

11   your assets?" defendant SIDDIQI responded "Yes, sir."             In fact, as

12   defendant SIDDIQI then knew, at the time he filed his bankruptcy

13   papers, he had additional substantial assets that were not listed,

14   including an interest in Lagoon CCP, LLC.

15                                          NICOLA T. HANNA
                                            United States Attorney
16

17
                                                       ~'r"',,.e',r~
                                            ,Scoff M •
18
                                           BRANDON D. FOX
19                                         Assistant United States Attorney
                                           Chief, Criminal Division
20
                                           RANEE A. KATZENSTEIN
21                                         Assistant United States Attorney
                                           Chief, Major Frauds Section
22
                                           MONICA E. TAIT
23                                         Assistant United States Attorney
                                           Deputy Chief, Major Frauds Section
24
                                           KAREN E. ESCALANTE
25                                         Assistant United States Attorney
                                           Major Frauds Section
26

27

28
